Citation Nr: 0514530	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  97-32 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for right knee post-
operative residuals, currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
right thumb crush fracture.

3.  Entitlement to service connection for residuals of a 
fracture of the left 4th finger.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of excision of a skin growth, as secondary to a 
service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claims.

In a January 1984 rating decision, the RO denied service 
connection for residuals of an excision of a skin growth of 
the right knee, as secondary to service-connected post-
operative residuals of the right knee.  The veteran was 
notified of this decision and of his appellate rights by 
letter dated February 24, 1984.  He did not appeal.  
Accordingly, the issue on appeal has been recharacterized as 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of excision of a skin growth, as secondary to a 
service-connected right knee disorder.

Additionally, service medical records reveal that in December 
1942 the veteran was treated for a compound  fracture of the 
right thumb.  However, in a March 1945 rating decision, the 
RO granted service connection for residuals of a crushed 
terminal phalanx, left thumb.  In the June 1997 rating 
decision on appeal, the RO corrected the issue as service-
connected residuals of a right thumb crush fracture, 
apparently severing service connection for residuals of a 
crushed terminal phalanx, left thumb.  
  



REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  The 
record contains a development letter from the RO to the 
veteran dated in May 2003, but this document does not address 
what VA will seek to provide.  The letter also fails to 
request that the veteran provide any evidence in his 
possession pertinent to the claims.

The RO should also take this opportunity on remand to 
schedule the veteran for VA examinations of his right thumb 
and right knee.  The last VA examination was conducted in 
September 2002, and it did not address the right thumb 
disability.

Finally, in a letter dated in April 2003, the veteran stated 
that he never requested service connection for a lipoma as 
secondary to his service-connected right knee disability.  
The Board wrote to the veteran in March 2005 to clarify 
whether or not he wished to withdraw this issue from appeal; 
however, the letter was returned as undeliverable.  
Accordingly, as the case must be remanded for the foregoing 
reasons, the RO should attempt to clarify whether or not the 
veteran wishes to withdraw this issue from appeal.  

Accordingly, the claims are REMANDED for the following:

1.  Attempt to clarify whether or not the 
veteran wishes to withdraw from appeal the 
issue of whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for 
residuals of excision of a skin growth, as 
secondary to the service-connected right 
knee disorder.  

2.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

3.  Schedule the veteran for appropriate 
VA examination of his right thumb and 
right knee.  The examiner should indicate 
in the report that the claims folder was 
reviewed.  Any tests, including x-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected right knee 
post-operative residuals and residuals of 
a right thumb crush fracture, including 
the extent and severity of those symptoms.  

The examiner should conduct range of 
motion testing for the right knee and 
right thumb.  Whether there is any pain, 
weakened movement, excess fatigability, or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the affected part 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report. 

For the right knee, the examiner should 
also document the presence and severity 
of any recurrent lateral instability 
and/or subluxation.  

4.  Readjudicate the claims, with application 
of all appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  Also 
for the right thumb disability, the RO should 
document its consideration of the old and new 
versions of the pertinent diagnostic code(s).  
See 67 Fed. Reg. 48784 (2002).  If any of the 
decisions remains adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


